          Case 5:20-cv-01144-ML Document 16 Filed 08/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

KELLENE A. R. T.,

                              Plaintiff,

v.                                                          5:20-CV-01144
                                                            (ML)
COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                        Defendant.
________________________________________

APPEARANCES:                                                OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                         JUSTIN GOLDSTEIN, ESQ.
  Counsel for the Plaintiff
6000 North Bailey Avenue - Suite 1A
Amherst, New York 14226

SOCIAL SECURITY ADMINISTRATION                              JESSICA RICHARDS, ESQ.
  Counsel for the Defendant                                 Special Assistant United States
J.F.K. Federal Building                                     Attorney
15 New Sudbury Street
Boston, Massachusetts 02203

MIROSLAV LOVRIC, United States Magistrate Judge

                      CONSENT ORDER TO REMAND PURSUANT
                        TO SENTENCE 4 OF 42 U.S.C. § 405(g)

       This matter having been opened to the Court by ANTOINETTE T. BACON, Acting

United States Attorney for the Northern District of New York, and Jessica Richards, Special

Assistant United States Attorney, attorneys for Defendant, for an Order remanding the within

cause of action to the Defendant pursuant to Sentence 4 of 42 U.S.C. § 405(g) so that further

administrative action, including a hearing before an Administrative Law Judge and the issuance

of a new decision, may be taken; and Plaintiff, through counsel Justin Goldstein, having
            Case 5:20-cv-01144-ML Document 16 Filed 08/19/21 Page 2 of 2




consented to the within order and the requested remand (Dkt. No. 15), and the Court having

considered the matter,

          IT IS on this 19th day of August, 2021,

          ORDERED that the final decision of the Commissioner be and hereby is REVERSED,

and the matter is REMANDED to the Defendant for this further administrative action; and it is

further

          ORDERED that the within matter, be and hereby is, DISMISSED in accord with the

decision in Melkonyan v. Sullivan, 501 U.S. 89 (1991); and it is further

          ORDERED that nothing within this consent order shall be deemed to bar Plaintiff from

seeking attorney’s fees under the Equal Access to Justice Act (EAJA), 42 U.S.C. § 2412.



Dated: August 19, 2021
       Binghamton, New York




                                                    2
